DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0151148, filed on November 29, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3, should be changed to:
at the current target waypoint;

Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 9, the claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed toward a computer-readable recording medium and are not limited to non-transitory embodiments.  Thus, the claim encompasses transitory embodiments of the computer-readable recording medium, which have been held to not fall within one of the four categories of patent eligible subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the 

Regarding claim 10, the claim is directed to a computer program, which as such, does not fall within one of the four statutory classes.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraichard (“Trajectory planning in a dynamic workspace: a ‘state-time space’ approach,” Advanced Robotics, vol. 13, no. 1, pp. 75–94, 1999).

Regarding claim 1, Fraichard teaches an obstacle avoiding method in a state-time space (see Fraichard, Abstract,  section 1.3, paragraph 2, and section 2, paragraph 3, regarding “a method to solve trajectory planning in dynamic workspaces problems when cast in the state-time space framework”, for example, “trajectory planning for a car-like robot A which moves along a give path S on a planar workspace W clutter up with stationary and moving obstacles”), wherein the method is employed in a program form executed by an arithmetic processing means including a computer, the method comprising: calculating a forward trajectory in a state-time space from a current location of a robot or a last calculation point of a previous forward trajectory to a current target waypoint by taking into account a state value (s) and a time value (time index n) (see Fraichard, section 1.3, paragraph 1, regarding “trajectory planning (calculating) in dynamic workspaces simply consists in  finding a curve (forward trajectory) in state-time space, i.e., a continuous sequence of state-times (state values (s) and time values (time index n’s) ) between the current state (location) of the robot and a goal state (target waypoint)”), wherein a state value (sn) in a state-time space, which is used when calculating the forward trajectory, includes a configuration value of a location and a bearing, and includes any one or a plurality of pieces of information selected from a steering angle, a velocity, and acceleration (see Fraichard, see section 2.4, paragraphs 1-2, regarding “the configuration (value) of A (robot) is reduced to a single variable s which represents the distance traveled along S (trajectory)” and the “state-time” of A (robot) is defined by adding the time dimension to a state hence it is represented by a triple (s, ṡ, t)”, whereby ṡ is the derivate of s, the velocity at time t’s location, having a speed (magnitude) and direction (bearing)), the forward trajectory is calculated on the basis of a safe timed configuration region    
Qnsafe(m) that is a safe space within a configuration region where collisions with static obstacles and dynamic obstacles are not present (see Fraichard, see section 2.4, paragraphs 3-5, regarding admissible state-time space of A (a safe space within a configuration region), denoted as AST, whereby “a state-time is admissible if it does not violate the no-collision and velocity constraints”), when the safe timed configuration region Qnsafe(m) is not present so that collision is inevitable, it is determined that an inevitable collision state occurs (see Fraichard, see section 2.4, paragraph 3, regarding TB’, “the set of state-times which entail a (inevitable) collision between A (robot) and a moving obstacle”), and when the inevitable collision state occurs, a part of the forward trajectory is canceled, and a forward trajectory passing through an interim target is calculated so as to avoid collision (see Fraichard, figure 6, sections 2.5 and 3.5, regarding (forward) trajectory Γ, “a solution to the problem at hand … with a time-optimal (forward) trajectory such that tf should be minimal”, and stay within the AST (safe space) to satisfy the condition of avoiding collision).

Regarding claim 2, Fraichard teaches the method of claim 1, including wherein the forward trajectory is calculated by: S20 of setting a waypoint in which a state value (gw) of a robot is calculated when the robot arrives the current target waypoint; S50 of calculating the forward trajectory; and S60 of generating a command for controlling the robot when the S50 of calculating of the forward trajectory is repeated a predetermined number of times (see Fraichard, figure 5, sections 3.2 and 3.3 , regarding state-time graph G, and time-step Τ (a forward trajectory calculation interval) where “a sequence of edges between two nodes (a current target waypoint and a goal waypoint) define a canonical (forward) trajectory”, whereby the “time of such a canonical (forward) trajectory is trivially equal to Τ times the number of edges in the trajectory.  Therefore, the shortest path between two nodes (in term of number of edges) is the time-optimal canonical trajectory between these nodes”, and as such, is the calculated forward trajectory for the robot to execute). 
One of ordinary skill in the art at the time of Applicant’s filing date would know
that a computer on a robot receiving movement commands is required in order to actuate the propulsion system to control the robot to perform the calculated forward trajectory.

Regarding claim 3, Fraichard teaches the method of claim 2, including wherein in the S20 of setting of the waypoint, the state value (gw) in the current target waypoint is set as the equation below so as to minimize a cost- to-go,

    PNG
    media_image1.png
    52
    365
    media_image1.png
    Greyscale

wherein, gw represents a state value in the current target waypoint, ĝw+1 represents a state value in a subsequent target waypoint while setting gw, Gw represents a state range in the current target waypoint, GW+i represents a state range in the subsequent target waypoint, H(a,b) represents a cost-to-go function from a to b, Sf represents the current location of the robot, g represents the current target waypoint, and ĝ represents the subsequent target waypoint (see Fraichard, sections 3.4.1 and 3.4.2, regarding the cost function f(n) assigned to every node n, in state-time graph G).

Regarding claim 4, Fraichard teaches the method of claim 2, including wherein in the S20 of setting of the waypoint, a time parameter of the forward trajectory is initialized to a predetermined value when calculating an initial trajectory, and when calculating a trajectory after the initial trajectory, and an inevitable collision state occurs as a configuration value (qn) of the robot at a time index (n) is not included in the safe timed configuration region Qnsafe(m), the time parameter of the forward trajectory is set by calculating the same to a greatest value capable of avoiding collision (see Fraichard, section 3.4.3, sub-section Collision Avoidance, regarding safety margin sm that is added to the collision-checking procedure enabling a determination of a degree of greatest value capable of avoiding collision, and therefore (indirectly) setting the time parameter of a calculated forward trajectory).

Regarding claim 5, Fraichard teaches the method of claim 2, including wherein the S50 of calculating of the forward trajectory includes: S51 of incrementally calculating (one step) the forward trajectory when the safe timed configuration region Qnsafe(m) is present; and when the inevitable collision state occurs, S52 of modifying a trajectory in partial, in which the forward trajectory is canceled from a last calculation point of the forward trajectory to a point at which the safe timed configuration region Qnsafe(m) is present, and an interim target is set within the safe timed configuration region Qnsafe(m) on the basis of the last calculation point of the forward trajectory in which the safe timed configuration region Qnsafe(m) is present, and a trajectory passing through the interim target is planned so as to avoid collision (see Fraichard, section 3.4.3, paragraphs 1-2 and section 3.4.4, regarding “expanding a node of the graph G can be done efficiently in constant time (recall that the admissible state-time space AST in not computed”, whereby when two adjacent nodes (candidate neighbors (that) does not violate the velocity and collision avoidance constraints, “it is not necessary to compute AST to check these two points”, and therefore these trajectory segments (unmodified) need not be altered as they are not penetrated by an inevitable collision state-times space).

Regarding claim 6, Fraichard teaches the method of claim 5, including wherein in the S52 of modifying the trajectory in partial, a state value of the interim target is determined as the equation below,

    PNG
    media_image2.png
    39
    297
    media_image2.png
    Greyscale

wherein, zf(-d) represents a state value in the interim target, N(a, b, c) represents a near-optimal timed state function calculating a trajectory from a to b during a time step c, sf-d represents a state value of the forward trajectory in which a time step d at which the forward trajectory is canceled is subtracted from a time step f of the forward trajectory at which collision is expected, s-B represents a state value in a step B of a backward trajectory and represents a state value of the current target waypoint when the backward trajectory is not present, and d represents a time step at which the forward trajectory is canceled (see Fraichard, sections 3.4.1 and 4, regarding A* algorithm “starting from a current node (when the backward trajectory is not present), determine all its neighbors, then we select the neighbor which is the best according to a given criterion (a cost function) and it becomes the current node.  This process is repeated until the goal is reached or until the whole graph has been explored.  The time optimal path is returned using back-pointers”, an example of “a near-time-optimal approach (near-optimal timed state function) that searched the solution trajectory over a restricted set of canonical trajectories”).

Regarding claim 7, Fraichard teaches the method of claim 5, including wherein in the S52 of modifying of the trajectory in partial, a trajectory including the safe timed configuration region Qnsafe(m) is determined by increasing a time index corresponding to the last calculation point of the forward trajectory in which the safe timed configuration region Qnsafe(m) is present.
One of ordinary skill in the art at the time of Applicant’s filing date would know
that the node expansion method (algorithm) for determining a modified trajectory in partial, expands in both time (increasing a time index) and distance (space) with all nodes and edges within a safe time configuration region terminating at a last calculation point or a target waypoint.

Regarding claim 8, Fraichard teaches the method of claim 5, including wherein in the S52 of modifying of the trajectory in partial, an identical input value is calculated for the robot.
One of ordinary skill in the art at the time of Applicant’s filing date would know
that a computer on a robot receiving calculated identical input value translated via movement commands is required in order to actuate the propulsion system to control the robot to perform the modified trajectory in partial.

Regarding claim 9, the claim is directed to a computer-readable recording medium storing a program that perform the methods of claim 1.  The cited portions of Fraichard used in the rejection of claim 1 teach where the method is performed using the claimed computer-readable recording medium.  Therefore claim 9 is rejected under the same rationales used in the reject of claim 1.

Regarding claim 10, the claim is directed to a program stored in a computer-readable recording medium that perform the methods of claim 1.  The cited portions of Fraichard used in the rejection of claim 1 teach where the method is performed using the claimed program.  Therefore claim 10 is rejected under the same rationales used in the reject of claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661        

December 16, 2021
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661